   8:20-cv-00201-JMG-CRZ Doc # 40 Filed: 08/21/20 Page 1 of 1 - Page ID # 138




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

KAREN F. HAYES, Personal Representative of
the Estate of Thomas J. Hayes, Deceased;
                                                                        8:20-CV-201
                        Plaintiff,

        vs.                                                    ORDER OF RECUSAL
                                                           REQUEST FOR REASSIGNMENT
NEBRASKA, KANSAS & COLORADO
RAILWAY, LLC, a Delaware Limited Liability
Company; OMNITRAX, INC., a Colorado
Corporation; and NUTRIEN AG SOLUTIONS,
INC., a Delaware Corporation;

                        Defendants.


       This matter is before the Court on the Court’s own motion pursuant to 28 U.S.C. §

455(a), which states: “Any . . . judge . . . of the United States shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” Upon review of the

parties and the record in the above-designated case, the undersigned judge shall, and hereby

does, recuse himself from the above-designated case pursuant to 28 U.S.C. § 455(a).


       IT IS SO ORDERED.


       Dated this 21st day of August, 2020.



                                                       BY THE COURT:



                                                       _______________________
                                                       Brian C. Buescher
                                                       United States District Judge
